 



Exhibit 10.1
EXECUTION COPY
 
CONTRIBUTION AGREEMENT
BETWEEN
AMALGAMATED TECHNOLOGIES, INC.
AND
PROLINK SOLUTIONS, LLC
Dated as of December 23, 2005

 



--------------------------------------------------------------------------------



 



     CONTRIBUTION AGREEMENT (this “Agreement”), made and entered into as of
December 23, 2005 by and between AMALGAMATED TECHNOLOGIES, INC., a Delaware
corporation (“Parent”) and PROLINK SOLUTIONS, LLC, a Delaware limited liability
company (the “Company”). Parent and the Company are sometimes referred to herein
each individually as a “Party” and, collectively, as the “Parties.”
     WHEREAS, the Board of Directors of Parent and the Board of Directors of the
Company have each declared it to be advisable and in the best interests of each
company and their respective stockholders and members that Parent and the
Company combine in order to advance their long-term business interests;
     WHEREAS, the Board of Directors of Parent and the Board of Directors of the
Company have each approved this Agreement, in accordance with the General
Corporation Law of the State of Delaware (the “DGCL”), the Delaware Limited
Liability Company Act (the “DLLCA”) and the terms and conditions set forth
herein, which will result in, among other things, the Company becoming a wholly
owned subsidiary of Parent and the members of the Company becoming stockholders
of Parent;
     WHEREAS, the members of the Company (by Super-Majority vote in accordance
with the terms and conditions of the Company’s Second Amended and Restated
Operating Agreement) have approved this Agreement and the transactions
contemplated hereby: and
     WHEREAS, for federal income tax purposes, it is intended that the
transactions contemplated hereby qualify as a tax-free reorganization within the
meaning of Section 351 of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations promulgated thereunder.
     NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:
ARTICLE I
CONTRIBUTIONS; CLOSING
     1.1 The Contributions. At the Closing (as defined below) and subject to the
terms and conditions contained in this Agreement, the Company shall cause each
of its members to contribute to Parent all of the issued and outstanding
membership interests of the Company and upon such contribution the Company will
become a wholly-owned subsidiary of Parent.
     1.2 Closing. Unless this Agreement shall have been terminated and the
transactions contemplated by this Agreement abandoned pursuant to the provisions
of Article VIII, and subject to the satisfaction or waiver, as the case may be,
of the conditions set forth in Article VI, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at 10:00 a.m.
(Eastern Standard Time) on a date to be mutually agreed upon by the Parties (the
“Closing Date”), which date shall be no later than the second Business Day (as
defined below) after all the conditions set forth in Article VI (excluding
conditions that, by their nature, cannot

 



--------------------------------------------------------------------------------



 



be satisfied until the Closing) shall have been satisfied or waived in
accordance with Section 8.5, unless another time and/or date is agreed to in
writing by the Parties. The Closing shall take place at the offices of Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C. in New York, New York. For purposes
of this Agreement, “Business Day” shall mean any day on which banks are
permitted to be open in New York, New York.
     1.3 Directors and Officers. The initial directors of Parent and the Company
following the Closing shall be Jay Wolf, Robert Ellin, Barry Regenstein,
Lawrence D. Bain, William D. Fugazy, Jr. and Steven Fisher to hold office from
the Closing until their respective successors are duly elected or appointed and
qualified in the manner provided in the Certificate of Incorporation or Bylaws
of the Parent and the organizational documents of the Company and the Parent, as
applicable or as otherwise provided by applicable law. The officers of the
Company immediately prior to the Closing shall be the initial officers of Parent
and the Company and shall hold office from the Closing until their respective
successors are duly elected or appointed and qualified in the manner provided in
the Certificate of Formation or operating agreement of the Company or as
otherwise provided by applicable law. As soon as practicable following the
Closing, Parent shall file a proxy statement or other appropriate form for a
special meeting of stockholders to elect directors, proposing a slate of seven
directors which will consist of two appointees of Trinad Capital Master Fund
(one of which shall be designated an independent director), Lawrence D. Bain,
Steven Fisher, William D. Fugazy, Jr. and two other individuals designated by
management of the Company (both of which to be designated as independent
directors) to hold office until their successors are duly elected or appointed
and qualified or until their earlier death, resignation or removal.
     1.4 Consideration.
          (a) The aggregate consideration (the “Combination Consideration”) to
be paid or reserved for issuance by Parent to the members of the Company shall
be 20,408,170 fully paid and non-assessable shares of common stock of Parent,
par value $0.0001 per share (the “Parent Common Stock”). At the Closing, all
Company Membership Interests shall, by virtue of this Agreement, be converted
automatically into and become the aggregate of 20,408,170 validly issued,
fully-paid and non-assesable shares of Parent Common Stock and shall be
allocated among the members of the Company as set forth on Section 1.4(a) of the
Company Disclosure Schedule.
          (b) From and after the Closing, all existing membership interests of
the Company, (together, “Company Membership Interests”) shall be deemed canceled
and shall cease to exist, and each holder of a Company Membership Interest shall
cease to have any rights with respect thereto except as set forth herein or
under applicable law. As soon as practicable after the Closing, Parent shall
furnish one or more certificates representing the prescribed number of shares of
Parent Common Stock to the members of the Company in accordance with the terms
hereof.
     1.5 No Further Ownership Rights in Company Membership Interests. All shares
of Parent Common Stock issued upon the surrender for exchange of Company
Membership Interests in accordance with the terms of this Article I shall be
deemed to have been issued in full satisfaction of all rights pertaining to such
Company Membership Interests under this Article I.

2



--------------------------------------------------------------------------------



 



     1.6 Company Stock Options; Warrants. At the Closing:
          (a) At the Closing, each percentage point of the options to purchase
Company Management Interests granted to management of the Company as disclosed
in Section 1.6(a) of the Company Disclosure Schedule (the “Management Options”)
shall, by virtue of this Agreement, and without any action on the part of the
optionee, be converted automatically into non-qualified stock options to
purchase 4,980,638 shares of Parent Common Stock as set forth on Section 1.6(a)
of the Company Disclosure Schedule and shall be issued under the Company’s 2005
Employee, Director and Consultant Stock Plan. All other options to purchase
Company Membership Interests (“Company Options”) shall be terminated. As soon as
practicable after the Closing, Parent shall furnish one or more non-qualified
stock agreements to purchase the prescribed number of shares of Parent Common
Stock to the optionees in accordance with the terms hereof.
          (b) Except as disclosed on Section 1.6(b) of the Company Disclosure
Schedule, all outstanding warrants to purchase Company Membership Interests
shall be terminated. All warrants listed on Section 1.6(b) of the Company
Disclosure Schedule (the “Company Warrants”) shall be converted into warrants to
acquire 1,336,468 shares of Parent Common Stock as set forth on Section 1.6(b)
of the Company Disclosure Schedule.
     1.7 Adjustments to Contribution Consideration. Notwithstanding any other
provision of this Agreement, the Contribution Consideration shall be adjusted,
at any time and from time to time, to fully reflect the effect of any stock
split, reverse split, stock dividend (including, without limitation, any
dividend or distribution of securities convertible into Parent Common Stock),
reorganization, recapitalization or other like change with respect to Parent
Common Stock, occurring during the Interim Period (as defined in Section 4.1).
     1.8 Letters of Transmittal. As promptly as practicable before the Closing,
the Company shall deliver a letter of transmittal from each member of the
Company addressed to the Parent for use in enabling Parent to issue one or more
certificates representing the prescribed number of shares of Parent Common Stock
to which such member may be entitled as determined in accordance with the
provisions of this Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Except as set forth in the disclosure schedule provided by the Company to
Parent on the date hereof (the “Company Disclosure Schedule”), the Company
represents and warrants to Parent that the statements contained in this
Article II are true, complete and correct as of the date hereof and as of the
Closing Date. The Company Disclosure Schedule shall be arranged in paragraphs
corresponding to the numbered and lettered paragraphs contained in this
Article II. As used in this Agreement, a “Company Material Adverse Effect” means
any change, event or effect that is materially adverse to the business, assets
(including, without limitation, intangible assets), financial condition, results
of operations or reasonably foreseeable prospects of the Company. Whenever a
representation or warranty made by the Company herein refers to the “knowledge
of the Company,” or words to such effect, such knowledge shall be deemed to

3



--------------------------------------------------------------------------------



 



consist only of the actual knowledge of the executive officers of the Company,
without independent investigation.
     2.1 Organization and Qualification.
          (a) The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company is duly qualified or licensed as a foreign limited liability company to
conduct business, and is in good standing in each jurisdiction as listed in
Section 2.1(a) of the Company Disclosure Schedule, which is a complete list of
all such jurisdictions where the character of the properties and other assets
owned, leased or operated by it, or the nature of its activities, makes such
qualification or licensing necessary, except where the failure to be so
qualified, licensed or in good standing, individually or in the aggregate, has
not had and would not be expected to have a Company Material Adverse Effect.
          (b) The Company has all requisite corporate power and authority to
carry on the businesses in which it is engaged and to own and use the properties
owned and used by it. The Company has delivered to Parent true, complete and
correct copies of its Certificate of Formation and the second amended and
restated operating agreement of the Company (the “Operating Agreement”), each as
amended to date. The Company is not in default under or in violation of any
provision of its Certificate of Formation or Operating Agreement.
     2.2 Subsidiaries.
          (a) The Company has no Subsidiaries other than Golf Leasing Network,
LLC, an Arizona limited liability company, which has no operations, liabilities
or obligations.
          (b) For purposes of this Agreement, the term “Subsidiary” means, with
respect to any Person, any corporation or other organization, whether
incorporated or unincorporated, of which: (i) such Person (or any other
Subsidiary of such Person) is a general partner (excluding partnerships, the
general partnerships of which held by such Person or Subsidiary of such Person
do not have a majority of the voting interest of such partnership); or (ii) at
least a majority of the securities or other equity interests having by their
terms ordinary voting power to elect a majority of the Board of Directors or
others performing similar functions with respect to such corporation or other
organization, is directly or indirectly owned or controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries.
     2.3 Capital Structure.
          (a) All of the Company Membership Interests held by the Members of the
Company are as reflected on Section 2.3 (a) of the Company Disclosure Schedule.
          (b) Except as described on Section 2.3(a) of the Company Disclosure
Schedule, as of the date hereof, there are no shares of voting or non-voting
capital stock, equity interests, percentage interests or other securities of the
Company authorized, issued, reserved for issuance or otherwise outstanding.
Section 2.3(a) of the Company Disclosure Schedule sets forth a true, complete
and correct list of all holders of Company Membership Interests. The holders of

4



--------------------------------------------------------------------------------



 



Company Membership Interests set forth on Section 2.3(a) of the Company
Disclosure Schedule own in the aggregate 100% of the issued and outstanding
Company Membership Interests.
          (c) Section 2.3(a) of the Company Disclosure Schedule also sets forth
a true, complete and correct list of the holders of all Company Options and
Company Warrants.
          (d) All outstanding Company Membership Interests are, and all
membership interests which may be issued pursuant to the Company Options and
Company Warrants, will be, when issued against payment therefore in accordance
with the terms thereof, duly authorized, validly issued, fully paid and
non-assessable, and not subject to, or issued in violation of, any kind of
preemptive, subscription or of similar rights, and were or will be issued in
compliance in all material respects with all applicable federal and state
securities laws.
          (e) Except as disclosed in Section 2.3 (e) of the Company Disclosure
Schedule, there are no bonds, debentures, notes or other indebtedness of the
Company having the right to vote (or convertible into securities having the
right to vote) on any matters on which the Company’s members may vote. Except as
described in subsection (b) above, there are no outstanding securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind (contingent or otherwise) to which the Company is a party or bound
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, membership interests, percentage interests or other voting
securities of the Company or obligating the Company to issue, grant, extend or
enter into any agreement to issue, grant or extend any security, option,
warrant, call, right, commitment, agreement, arrangement or undertaking. The
Company is not subject to any obligation or requirement to provide funds for or
to make any investment (in the form of a loan or capital contribution) to or in
any Person.
          (f) There are no outstanding contractual obligations of the Company to
repurchase, redeem or otherwise acquire any shares of capital stock (or options
to acquire any such shares), membership interests, percentage interests or other
security or equity interests of the Company or to cause the Company or its
Subsidiaries to file a registration statement under the Securities Act, or which
otherwise relate to the registration of any securities of the Company or its
Subsidiaries.
          (g) Except for the Operating Agreement, there are no voting trusts,
proxies or other agreements, arrangements, commitments or understandings of any
character to which the Company or its Subsidiaries or, to the knowledge of the
Company, any of the Company’s stockholders, is a party or by which any of them
is bound with respect to the issuance, holding, acquisition, voting or
disposition of any shares of capital stock, membership interests, percentage
interests or other security or equity interests of the Company
     2.4 Authority; No Conflict; Required Filings.
          (a) The Company has all requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement, the performance of its obligations hereunder and the
consummation of the transactions contemplated hereby, have been duly authorized
by all action on the part of the Company and no other

5



--------------------------------------------------------------------------------



 



proceedings are necessary. The adoption of this Agreement has been approved by
the affirmative vote of holders of more than 66% of the Company Membership
Interests in accordance with the DLLCA and the Operating Agreement (the
“Requisite Member Approval”).
          (b) This Agreement has been duly executed and delivered by the Company
and constitutes a valid and binding obligation of the Company, enforceable
against it in accordance with its terms, subject only to: (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting the enforcement of creditors’ rights
generally; (ii) general equitable principles (whether considered in a proceeding
in equity or at law); (iii) an implied covenant of good faith and fair dealing;
and (iv) the extent that any provision relating to indemnity and/or contribution
is contrary to law or public policy as interpreted or applied by any court or
governmental agency (collectively, the “Equitable Exceptions”).
          (c) Except as disclosed in Section 2.4 (c) of the Company Disclosure
Schedule, the execution and delivery of this Agreement does not, and the
performance by the Company of its obligations hereunder and the consummation of
the transactions contemplated hereby will not, conflict with or result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any material obligation or to a loss of a material benefit, or require the
consent of any Person to, or result in the creation of any liens, claims,
security interests, pledges, encumbrances of any kind or nature whatsoever
(collectively, “Liens”) in or upon any of the properties or other assets of the
Company under any provision of: (i) the Certificate of Formation or Operating
Agreement of the Company or; (ii) subject to the governmental filings and other
matters referred to in paragraph (d) below, any (A) permit, license, franchise,
statute, law, ordinance or regulation or (B) judgment, decree or order, in each
case applicable to the Company, or by which any of its properties or assets may
be bound or affected; or (iii) any loan or credit agreement, note, bond,
mortgage, indenture, contract, agreement, lease or other instrument or
obligation to which the Company is a party or by which any of its properties or
assets may be bound or affected, except, in the case of clauses (ii) or
(iii) above, for any such conflicts, violations, defaults or other occurrences,
if any, that could not, individually or in the aggregate, reasonably be expected
to (x) result in a Company Material Adverse Effect, (y) impair in any material
respect the ability of the Parties to consummate the transactions contemplated
hereby on a timely basis or (z) result in a liability or loss to the Surviving
Entity in excess of $100,000.
          (d) To the knowledge of the Company, no consent, approval, order or
authorization of, or registration, declaration or filing with, any government,
governmental, statutory, regulatory or administrative authority, agency, body or
commission or any court, tribunal or judicial body, whether federal, state,
local or foreign (each, a “Governmental Authority”) is required by or with
respect to the Company in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby except for
such consents, approvals, orders or authorizations, or registrations,
declarations or filings which if not obtained or made, could not reasonably be
expected to (A) result in a Company Material Adverse Effect; (B) impair in any
material respect the ability of the Parties to consummate the transactions
contemplated hereby on a timely basis or (C) result in a liability or loss to
the Company in excess of $100,000.

6



--------------------------------------------------------------------------------



 



     2.5 Board Approval; Required Vote.
          (a) The Board of Directors of the Company has: (i) approved and
declared advisable this Agreement; (ii) determined that the transactions
contemplated by this Agreement are advisable, fair to and in the best interests
of the Company and its members; and (iii) has recommended to the Company’s
Members (A) the approval of the transactions contemplated hereby, and (B) the
approval and adoption of this Agreement.
          (b) The Requisite Member Approval is the only vote of the holders of
any class or series of the Company Membership Interests necessary to approve and
adopt this Agreement or the other transactions contemplated hereby.
     2.6 Financial Statements and Information. The Company has previously
delivered to Parent true, complete and correct copies of its (i) audited balance
sheet as of and for the period of inception through January 1, 2005 and the
related audited statements of income, changes in stockholders’ equity, and cash
flow for the fiscal year then ended; and (ii) audited balance sheet as of the
period ended October 1, 2005 (the “Most Recent Balance Sheet Date”) (the “Most
Recent Balance Sheet”), and the related statements of income, changes in
stockholders’ equity, and cash flow as of the Most Recent Balance Sheet Date.
Such financial statements and notes fairly present the financial condition and
the results of operations, changes in stockholders’ equity and cash flow of the
Company as of the respective dates of and for the periods referred to in such
financial statements, all in accordance with GAAP, subject, in the case of
interim financial statements, to normal recurring and non-material year-end
adjustments. The financial statements referred to in this Section 2.6 reflect
the consistent application of such accounting principles throughout the periods
involved, except as disclosed in the notes to such financial statements.
     2.7 Absence of Undisclosed Liabilities. To the knowledge of the Company, it
does not have any liabilities or obligations, whether fixed, contingent, accrued
or otherwise, liquidated or unliquidated and whether due or to become due, other
than: (i) liabilities reflected or reserved against on the Most Recent Balance
Sheet; and (ii) liabilities or obligations incurred since the Most Recent
Balance Sheet Date in the ordinary course of business. Section 2.7 of the
Company Disclosure Schedule sets forth the amounts of indebtedness of the
Company to each of FOC Financial Limited Partnership, National City Golf,
Textron Financial Corporation, True North Advisors Holdings, Paragon Partners
and E-Z-GO as of the Closing Date (the “Scheduled Indebtedness”).
     2.8 Absence of Certain Changes or Events. Except as set forth on
Section 2.8 of the Company Disclosure Schedule, since the Most Recent Balance
Sheet Date, the Company has conducted its business only in the ordinary course
of business consistent with past practice, and there has not been: (i) any
action, event or occurrence which has had, or to the knowledge of the Company
could reasonably be expected to result in, a Company Material Adverse Effect;
(ii) any action, event or occurrence which has had a loss or liability to the
Company in excess of $25,000 or (iii) any other action, event or occurrence that
would have required the consent of Parent pursuant to Section 4.1 had such
action, event or occurrence taken place after the execution and delivery of this
Agreement.

7



--------------------------------------------------------------------------------



 



     2.9 Material Agreements, Contracts and Commitments.
          (a) Section 2.9(a) of the Company Disclosure Schedule sets forth each
agreement (or series of related agreements), contract, written commitment or, to
the knowledge of the Company, any oral agreement to which the Company is a party
that (i) provides for payments to third parties in excess of $100,000,
(ii) grants any third party rights to license, market or sell any of the
Company’s products or services; (iii) grants any third party “most favored
nation” pricing status; (iv) establishes a partnership or joint venture;
(vi) creates, incurs, assumes or guarantees any obligation or indebtedness;
(v) creates a security interest in, or allows for the transfer of, any assets of
the Company, whether tangible or intangible; (vii) provides for employment or
consulting services; (viii) involves any officer, director, stockholder or
Affiliate (as defined in Section 2.25(a)) of the Company; (ix) imposes upon the
Company any obligation of confidentiality, non-competition or non-solicitation;
(x) requires the Company to indemnify any party thereto in an amount that would
result in a Company Material Adverse Effect; (xi) could reasonably be expected
to result in a Company Material Adverse Effect in the event of default or
termination of such agreement, and (xii) any other agreement which was not
entered into in the ordinary course of business (collectively, the “Company
Material Contracts”).
          (b) The Company has not breached, or received in writing any claim or
threat that it has breached, any of the terms or conditions of any Company
Material Contract in such a manner as would permit any other party thereto to
cancel or terminate the same or to collect damages from the Company in an amount
that would result in a Company Material Adverse Effect.
          (c) Each Company Material Contract that has not expired or otherwise
been terminated in accordance with its terms is valid, binding, enforceable and
in full force and effect and, to the knowledge of the Company, no other party to
such contract is in default in any material respect.
          (d) The Company has made available to Parent a true, complete and
correct copy of each agreement listed in Section 2.9(a) of the Company
Disclosure Schedule.
     2.10 Compliance with Laws. To the knowledge of the Company it has at all
times complied with all material federal, state, local and foreign statutes,
laws and regulations, and is not in violation of, and has not received any
written claim or notice of violation of, any such statutes, laws and regulations
with respect to the conduct of its business or the ownership and operation of
its properties and other assets, except for such instances of non-compliance or
violation, if any, which could not reasonably be expected to result in a Company
Material Adverse Effect.
     2.11 Material Permits.
          (a) Schedule 2.11(a) of the Company Disclosure Schedule sets forth a
true, complete and correct list of all material, federal, state, local and
foreign governmental licenses, permits, franchises and authorizations issued to
or held by the Company or its Subsidiaries (collectively, the “Material
Permits”).

8



--------------------------------------------------------------------------------



 



          (b) The Company is in compliance in all material respects with the
terms and conditions of the Material Permits.
          (c) Each Material Permit is in full force and effect and the Company
has received no notification of any action, proceeding, revocation proceeding,
amendment procedure, writ, injunction or claim is pending or, to the knowledge
of the Company, threatened, which seeks to revoke or limit any Material Permit.
          (d) To the knowledge of the Company, the rights and benefits of each
Material Permit will be available to the Company immediately after the Closing
on terms substantially identical to those enjoyed by the Company immediately
prior to the Closing.
     2.12 Litigation. Except as disclosed on Schedule 2.12 of the Company
Disclosure Schedule, there is no suit, action, arbitration, claim, governmental
or other proceeding before any Governmental Authority pending or, to the
knowledge of the Company, threatened, against the Company. Except as disclosed
on Schedule 2.12 of the Company Disclosure Schedule, no such suit, action,
arbitration, claim, governmental or other proceeding would result in a Material
Adverse Effect on the Company.
     2.13 Restrictions on Business Activities. Other than as contemplated by
this Agreement, there is no agreement, judgment, injunction, order or decree
binding upon or otherwise applicable to the Company which has, or to the
knowledge of the Company could reasonably be expected to have, the effect of
prohibiting or materially impairing (i) any current or reasonably foreseeable
business practice of the Company; or (ii) any acquisition of any Person or
property by the Company.
     2.14 Employees.
          (a) Section 2.14(a) of the Company Disclosure Schedule sets forth a
true, complete and correct list of all employees of the Company along with their
position and actual annual rate of compensation. All employees have entered into
nondisclosure and assignment of inventions agreements with the Company, true,
complete and correct copies of which have previously been made available to
Parent. No key employee or group of employees has threatened to terminate
employment with the Company or, to the knowledge of the Company, has plans to
terminate such employment.
          (b) The Company is not a party to or bound by any union or collective
bargaining agreement, nor has any of them experienced any strikes, grievances,
claims of unfair labor practices or other collective bargaining disputes.
          (c) Except as disclosed on Schedule 2.14(c) to the Company Disclosure
Schedule the Company is not a party to any written or oral: (i) agreement with
any current or former employee the benefits of which are contingent upon, or the
terms of which will be materially altered by, the consummation of the
transactions contemplated by this Agreement; (ii) agreement with any current or
former employee of the Company providing any term of employment or compensation
guarantee extending for a period longer than one year from the date hereof or
for the payment of compensation in excess of $75,000 per annum; or (iii)

9



--------------------------------------------------------------------------------



 



agreement or plan the benefits of which will be increased, or the vesting of the
benefits of which will be accelerated, upon the consummation of the transactions
contemplated by this Agreement.
     2.15 Taxes.
          (a) For purposes of this Agreement, a “Tax” means any and all federal,
state, local and foreign taxes, assessments and other governmental charges,
duties, impositions and liabilities, including, without limitation, taxes based
upon or measured by gross receipts, income, profits, sales, use and occupation,
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes, together with all interest, penalties and
additions imposed with respect to such amounts and any obligations under any
agreements or arrangements with any other Person with respect to such amounts
and including any liability for Taxes of a predecessor entity.
          (b) The Company has accurately prepared and timely filed all federal,
state, local and foreign returns, estimates, information statements and reports
required to be filed by it (collectively, “Returns”) relating to any and all
Taxes concerning or attributable to the Company or to its operations, and all
such Returns are true, complete and correct in all material respects. Copies of
all such returns have been delivered to Parent.
          (c) The Company: (i) has paid all Taxes it is obligated to pay as
reflected on the Returns or otherwise; and (ii) has withheld all federal, state,
local and foreign Taxes required to be withheld with respect to its employees or
otherwise.
          (d) There is no Tax deficiency outstanding, proposed or assessed
against the Company that is not accurately reflected as a liability on the Most
Recent Balance Sheet, nor has the Company executed any waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.
          (e) The Company has no liability for unpaid Taxes that has not been
properly accrued for under GAAP and reserved for on the Most Recent Balance
Sheet, whether asserted or unasserted, contingent or otherwise.
          (f) The Company is not a party to any agreement, plan, arrangement or
other contract covering any employee or independent contractor or former
employee or independent contractor that, individually or collectively with any
other such contracts, would reasonably be expected to give rise directly or
indirectly to the payment of any amount that would not be deductible pursuant to
Section 280G or Section 162(m) the Code (or any comparable provision of state or
foreign tax laws).
          (g) The Company is not and has never been a party to or bound by any
tax indemnity agreement, tax sharing agreement, tax allocation agreement or
similar contract or agreement.
     2.16 Employee Benefit Plans.
          (a) Section 2.16(a) of the Company Disclosure Schedule sets forth a
true, complete and correct list of all employee benefit plans (as defined in
Section 3(3) of the

10



--------------------------------------------------------------------------------



 



Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and all
bonus, stock option, stock purchase, incentive, deferred compensation,
supplemental retirement, severance and other similar employee benefit plans, and
all unexpired severance agreements (pursuant to which any payments are still due
and payable by the Company), written or otherwise (together, the “Company
Employee Plans”), for the benefit of, or relating to, any current or former
employee of the Company or any trade or business (whether or not incorporated)
which is a member or which is under common control with the Company within the
meaning of Section 414 of the Code (an “ERISA Affiliate”). The Company has
delivered to Parent a true, complete and correct copy of each Company Employee
Plan set forth on Section 2.16(a) of the Company Disclosure Schedule.
          (b) With respect to each Company Employee Plan, the Company has
delivered Parent a true, complete and correct copy of: (i) the most recent
annual report (Form 5500) filed with the Internal Revenue Service (“IRS”) with
respect to any Company Employee Plan subject to such filing requirement;
(ii) each trust agreement and group annuity contract, if any, relating to such
Company Employee Plan; and (iii) the most recent actuarial report or valuation
relating to a Company Employee Plan subject to Title IV of ERISA.
          (c) With respect to the Company Employee Plans, individually and in
the aggregate, no event has occurred and, to the knowledge of the Company, there
exists no condition or set of circumstances in connection with which the Company
could be subject to any material liability under ERISA, the Code or any other
applicable law.
          (d) With respect to the Company Employee Plans, individually and in
the aggregate, there are no funded benefit obligations for which contributions
have not been made or properly accrued and there are no unfunded benefit
obligations which have not been properly accounted for by reserves or otherwise
footnoted in accordance with GAAP on the Most Recent Balance Sheet.
     2.17 Tangible Assets.
          (a) The Company owns or leases all tangible assets necessary for the
conduct of its businesses as currently conducted and as is reasonably
foreseeable to be conducted. Each such tangible asset is in a good state of
maintenance and repair, free from material defects and in good operating
condition (subject to normal wear and tear) and is suitable for the purposes for
which it presently is used.
          (b) Section 2.17(b) of the Company Disclosure Schedule sets forth
(i) a true, complete and correct list of all items of tangible personal property
owned by the Company as of the date hereof, or not owned by the Company but in
the possession of or used in the business of the Company with a book value in
excess of $25,000 (the “Personal Property”); and (ii) a description of the owner
of, and any agreement relating to the use of, each item of Personal Property not
owned by the Company or its Subsidiaries and the circumstances under which such
Personal Property is used.
          (c) Immediately after the Closing, the tangible assets owned or leased
by the Surviving Entity, together with its intangible assets, when utilized by a
labor force substantially

11



--------------------------------------------------------------------------------



 



similar to that employed by the Company on the date hereof, will be adequate to
conduct the business and operations of the Company as currently conducted by the
Company.
     2.18 Owned Real Property. The Company owns no real property.
     2.19 Real Property Leases. Section 2.19 of the Company Disclosure Schedule
sets forth all real property leases or subleases to or by the Company, including
the term of such lease, any extension and expansion options and the rent payable
under it. The Company has delivered to Parent true, complete and correct copies
of the leases and subleases (as amended to date) listed in Section 2.19 of the
Company Disclosure Schedule. With respect to each lease and sublease listed in
Section 2.19 of the Company Disclosure Schedule:
               (i) the lease or sublease is legal, valid, binding, enforceable
and in full force and effect and will continue to be legal, valid, binding,
enforceable and in full force and effect immediately following the Closing in
accordance with the terms thereof as in effect immediately prior to the Closing;
               (ii) the Company is not nor, to the knowledge of the Company, is
any other party, is in breach or violation of, or default under, any such lease
or sublease, and, to the knowledge of the Company, no event has occurred, is
pending or, to the knowledge of the Company, is threatened, which, after the
giving of notice, with lapse of time, or otherwise, would constitute a breach or
default by the Company or its Subsidiaries or, to the knowledge of Company, any
other under such lease or sublease; and
               (iii) The Company has not assigned, transferred, conveyed,
mortgaged, deeded in trust or encumbered any interest in any lease or sublease.
     2.20 Insurance.
          (a) Section 2.20(a) of the Company Disclosure Schedule sets forth each
insurance policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which the
Company is a party (the “Insurance Policies”). The Insurance Policies are in
full force and effect. All premiums due and payable under the Insurance Policies
have been paid and the Company is in compliance in all material respects with
all other terms thereof. True, complete and correct copies of the Insurance
Policies have been made available to Parent.
          (b) There are no material claims pending as to which coverage has been
questioned, denied or disputed. All material claims thereunder have been filed
in a due and timely fashion and, the Company has not been refused any insurance
for which it has applied or had any policy of insurance terminated (other than
at its request), nor has the Company received notice from any insurance carrier
that: (i) such insurance will be canceled or that coverage thereunder will be
reduced or eliminated; or (ii) premium costs with respect to such insurance will
be increased, other than premium increases in the ordinary course of business
applicable on their terms to all holders of similar policies.

12



--------------------------------------------------------------------------------



 



     2.21 Inventory. All inventory of the Company and its Subsidiaries, whether
or not reflected on the Most Recent Balance Sheet, consists of a quality and
quantity usable and saleable in the ordinary course of business consistent with
past practice, except for obsolete items and items of below-standard quality,
all of which have been written-off or written-down to net realizable value on
the Most Recent Balance Sheet. All inventories not written-off have been priced
at the lower of cost or market on a first-in, first-out basis.
     2.22 Intellectual Property.
          (a) Except as disclosed in Section 2.22(a) of the Company Disclosure
Schedule, the Company owns, is licensed or otherwise possesses legally
enforceable rights, to all patents (including, without limitation, any
registrations, continuations, continuations in part, renewals and applications
therefor), copyrights, trademarks, service marks, trade names, Uniform Resource
Locators and Internet URLs, designs, slogans and general intangibles of like
nature, computer programs and other computer software, databases, technology,
trade secrets and other confidential information, know-how, proprietary
technology, processes, formulae, algorithms, models, user interfaces, customer
lists, inventions, source codes and object codes and methodologies,
architecture, structure, display screens, layouts, development tools,
instructions, templates, inventions, trade dress, logos and designs and all
documentation and media constituting, describing or relating to each of the
foregoing (collectively, the “Company Intellectual Property”), together with all
goodwill related to any of the foregoing, used to conduct its business as
presently conducted. None of the Company Intellectual Property is the subject of
any pending or, to the knowledge of the Company, threatened suit, action or
proceeding. None of the Company Intellectual Property is subject to any
outstanding injunction, judgment, order or settlement and the Company, or its
Subsidiaries, as the case may be, has fully complied with, paid and otherwise
satisfied all such obligations.
          (b) Section 2.22(b) of the Company Disclosure Schedule sets forth a
true, complete and correct list of each patent, patent application, copyright
registration or application therefor, mask work registration or application
therefor, and trademark, service mark and domain name registration or
application therefor of the Company. All patents, registered trademarks, service
marks and copyrights which are held by the Company and which are material to the
business of the Company, taken as a whole, are valid, enforceable and subsisting
and the Company has received no notice or allegation of invalidity or
conflicting ownership, or inventorship with respect to such material patents, in
whole or in part, has been received by the Company.
          (c) The Company is not nor will be a result of the consummation of the
transactions contemplated by this Agreement be, in breach in any material
respect of any license, sublicense or other agreement relating to the Company
Intellectual Property or any licenses, sublicenses and other agreements as to
which the Company is a party and pursuant to which the Company uses any patents,
copyrights (including software), trademarks or other intellectual property
rights owned by third parties (the “Third Party Intellectual Property”), the
breach of which could be considered reasonably likely to result in a Company
Material Adverse Effect or a liability or loss to the Surviving Entity in excess
of $100,000.

13



--------------------------------------------------------------------------------



 



          (d) Except as disclosed in Section 2.22(d) of the Disclosure Schedule,
neither the Company has been named as a defendant in any suit, action or
proceeding which involves a claim of infringement of any Third Party
Intellectual Property and, to the knowledge of the Company, there is no
reasonable basis for any such claim or allegation.
          (e) Except as disclosed in Section 2.22(e) of the Disclosure Schedule,
to the knowledge of the Company (i) no other Person has any rights to any of the
Company Intellectual Property; and (ii) no other Person or entity is infringing,
violating or misappropriating any of the Company Intellectual Property.
          (f) Section 2.22(f) of the Company Disclosure Schedule sets forth each
license or other agreement (or type of license or other agreement) pursuant to
which the Company has licensed, distributed or otherwise granted any rights to
any third party with respect to, any Company Intellectual Property.
          (g) Section 2.22(g) of the Company Disclosure Schedule identifies each
item of Company Intellectual Property that is owned by a party other than the
Company, and the license or agreement pursuant to which the Company uses it
(excluding off-the-shelf software programs licensed by the Company pursuant to
“shrink wrap” or “click-wrap” licenses).
     2.23 Environmental Matters.
          (a) To the knowledge of the Company, it is in compliance in all
material respects with all Environmental Laws (as defined in subsection (g)),
which compliance includes, without limitation, the possession by the Company of
all permits required under all applicable Environmental Laws, and compliance in
all material respects with the terms and conditions thereof.
          (b) The Company has not received any written communication, whether
from a Governmental Authority or other Person, that alleges that the Company is
not in full compliance with any Environmental Laws or any Material Permit
required under any applicable Environmental Law, or that it is responsible (or
potentially responsible) for the cleanup of any Materials of Environmental
Concern (as defined in subsection (g)) at, on or beneath its facilities or at,
on or beneath any land adjacent thereto, and there are no conditions existing at
such facilities that could reasonably be expected to prevent or interfere with
such full compliance in the future.
          (c) To the knowledge of the Company there are no past or present
facts, circumstances or conditions, including, without limitation, the release
of any Materials of Environmental Concern that could reasonably be expected to
result in a claim against the Company under any Environmental Law.
          (d) The Company is not the subject of any federal, state, local,
foreign or private litigation or proceedings involving a demand for damages or
other potential liability with respect to any alleged violations of
Environmental Laws.
          (e) For purposes of this Agreement, the terms “release” and
“environment” shall have the meaning set forth in the Comprehensive
Environmental Response, Compensation

14



--------------------------------------------------------------------------------



 



and Liability Act of 1980, as amended, “Environmental Law” shall mean any
federal, state, local or foreign law or statute, or any rule or regulation
implementing such law or statute and any applicable case law or administrative
decision, in each case existing and in effect on the date hereof relating to
pollution or protection of the environment, including, without limitation, any
statute or regulation pertaining to: (i) treatment, storage, disposal,
generation or transportation of Materials of Environmental Concern; (ii) air,
water and noise pollution; (iii) groundwater and soil contamination; (iv) the
release or threatened release into the environment of hazardous substances, or
solid or hazardous waste, including, without limitation, emissions, discharges,
injections, spills, escapes or dumping of Materials of Environmental Concern;
(v) the protection of wildlife, marine sanctuaries and wetlands, including,
without limitation, all endangered and threatened species; (vi) aboveground or
underground storage tanks, vessels and containers; (vii) abandoned, disposed or
discarded barrels, tanks, vessels, containers and other closed receptacles; and
(viii) the manufacture, processing, use, distribution, treatment, storage,
disposal, transportation or handling of Materials of Environmental Concern, and
“Materials of Environmental Concern” shall mean all substances defined as
Hazardous Substances, Oils, Pollutants or Contaminants in the National Oil and
Hazardous Substances Pollution Contingency Plan, 40 C.F.R. § 300.5, or defined
as such by, or regulated as such under, any Environmental Law.
     2.24 Accounts Receivable. All accounts receivable of the Company reflected
on the Most Recent Balance Sheet are valid, current and collectible in the
ordinary course of business subject to no set-offs or counterclaims. All
accounts receivable of the Company that have arisen since the Most Recent
Balance Sheet Date are valid, current and collectible in the ordinary course of
business, subject to no set-offs or counterclaims.
     2.25 Warranties. No product or service manufactured, sold, leased, licensed
or delivered by the Company or its Subsidiaries since January 22, 2004 is
subject to any guaranty, warranty, return right, credit right or other indemnity
other than (i) the applicable standard terms and conditions of sale or lease of
the Company, which are described in reasonable detail in Section 2.25 of the
Company Disclosure Schedule; and (ii) manufacturers’ warranties for which the
Company does not have any liability. Section 2.25 of the Company Disclosure
Schedule sets forth the total expenses incurred by the Company in fulfilling
their obligations under their guaranty, warranty, return right, credit right and
indemnity provisions during each of the fiscal years and the interim period
covered by the Financial Statements; to the knowledge of the Company no factor
exists which could cause such expenses to significantly increase as a percentage
of sales in the foreseeable future.
     2.26 Certain Business Practices. To the knowledge of the Company, neither
it nor any director, officer, employee or agent of the Company has (i) used any
Company funds for unlawful contributions, gifts, entertainment or other unlawful
payments relating to political activity; (ii) made any unlawful payment of
Company funds to any foreign or domestic government official or employee or to
any foreign or domestic political party or campaign or violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or (iii) made any other
unlawful payment utilizing Company funds.

15



--------------------------------------------------------------------------------



 



     2.27 Customers and Suppliers; Effect of Transaction.
          (a) Section 2.27(a) of the Company Disclosure Schedule sets forth a
true, complete and correct list of (i) each customer to whom the Company has
made more than five percent (5%) of its sales during its most recent six-month
period; and (ii) each supplier that is the sole supplier of any significant
product or service to the Company. Since the Company’s Most Recent Balance Sheet
Date, there has not been (A) any materially adverse change in the business
relationship of the Company with any customer named in Section 2.27(a) of the
Company Disclosure Schedule or (B) any change in any material term (including
credit terms) of the sales agreements or related agreements with any customer
named in Section 2.27(a) of the Company Disclosure Schedule. During the past
three years, the Company has not received any customer complaints concerning its
products and services, nor has it had any of its products returned by a
purchaser thereof, other than complaints and returns in the ordinary course of
business.
          (b) No creditor, supplier, employee, client, customer or other Person
having a business relationship with the Company has informed the Company that
such Person intends to materially change its relationship with the Company
because of the transactions contemplated by this Agreement or otherwise.
     2.28 Government Contracts. The Company has not been suspended or debarred
from bidding on contracts with any Governmental Authority, and to the knowledge
of the Company no such suspension or debarment has been initiated or threatened.
To the knowledge of the Company the consummation of the transactions
contemplated by this Agreement will not result in any such suspension or
debarment of the Company, or Parent (assuming that no such suspension or
debarment will result solely from the identity of Parent).
     2.29 Interested Party Transactions. Except as disclosed in Section 2.29 of
the Company Disclosure Schedule, during the past two years, no event has
occurred that would be required to be reported by the Company as a Certain
Relationship or Related Transaction pursuant to Item 404 of Regulation S-K, if
the Company were required to report such information in periodic reports
pursuant to the Exchange Act.
     2.30 Books and Records. The minute books and other similar records of the
Company contains true, complete and correct records of all actions taken at any
meetings of the Company’s members, Board of Directors or any committee thereof
and of all written consents in lieu of the holding of any such meeting.
     2.31 Brokers. No broker, financial advisor, investment banker or other
Person is entitled to any fee, commission or expense reimbursement in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Company.
     2.32 Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of the Company.
     2.33 Disclosure. None of the representations or warranties of the Company
contained herein, none of the information contained in the Company Disclosure
Schedule, and none of the other information or documents furnished or to be
furnished to Parent by the Company or its

16



--------------------------------------------------------------------------------



 



Subsidiaries or pursuant to the terms of this Agreement, is false or misleading
in any material respect or omits to state a fact herein or therein necessary to
make the statements herein or therein, in light of the circumstance in which
they were made, not misleading in any material respect.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT
     Parent, on behalf of itself and its Subsidiaries, represents and warrants
to the Company that the statements contained in this Article III are true,
complete and correct. As used in this Agreement, a “Parent Material Adverse
Effect” means any change, event or effect that is materially adverse to the
business, assets (including, without limitation, intangible assets), financial
condition, results of operations or reasonably foreseeable prospects of Parent
and its Subsidiaries, taken as a whole. Whenever a representation or warranty
made by Parent herein refers to the “knowledge of Parent” or words to such
effect, such knowledge shall be deemed to consist only of the actual knowledge
of the executive officers of Parent without independent investigation.
     3.1 Organization and Qualification. Parent is a corporation duly organized,
validly existing and in corporate and tax good standing under the laws of the
State of Delaware. Parent is duly qualified or licensed as a foreign corporation
to conduct business, and is in corporate and tax good standing, under the laws
of each jurisdiction where the character of the properties owned, leased or
operated by it, or the nature of its activities, makes such qualification or
licensing necessary, except where the failure to be so qualified, licensed or in
good standing, individually or in the aggregate, has not had and would not have
a Parent Material Adverse Effect. Parent has all requisite corporate power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it.
     3.2 Subsidiaries. Parent has no Subsidiary that would be required to be
reported on Exhibit 21 to Parent’s Annual Report on Form 10-KSB.
     3.3 Capital Structure.
          (a) The authorized capital stock of Parent consists of (i) 200,000,000
shares of Parent Common Stock; and (ii) 10,000,000 shares of preferred stock,
$0.001 par value per share (“Parent Preferred Stock”).
          (b) As of the close of business on the date hereof: (i) 10,393,362
shares of Parent Common Stock were issued and outstanding; (ii) 100,000 shares
of Series B Convertible Preferred Stock, par value $.0001 per share were issued
and outstanding; (iii) no shares of Parent Common Stock were held in the
treasury of Parent; and (iv) 802,172 shares of Company Common Stock were duly
reserved for issuance upon exercise of issued and outstanding warrants. To date
200,000 options have been issued under Parent’s 2002 Stock Plan, all of which
have been cancelled and there are no outstanding options to acquire Parent
Common Stock under Parent’s 2002 Stock Plan. On even date herewith, Parent’s
Board of Directors adopted the 2005 Employee, Director and Consultant Stock
Plan, pursuant to which directors,

17



--------------------------------------------------------------------------------



 



officers, employees and consultants may be issued options, restricted stock and
stock appreciation rights. There are 10 million shares of Parent Common Stock
reserved for issuance under the 2005 plan. Except as described above, as of such
date, there were no shares of voting or non-voting capital stock, equity
interests or other securities of Parent authorized, issued, reserved for
issuance or otherwise outstanding.
          (c) All outstanding shares of Parent Common Stock are, and all shares
of Parent Common Stock to be issued in connection with this Agreement will be,
when issued in accordance with the terms hereof, duly authorized, validly
issued, fully paid and non-assessable, and not subject to, or issued in
violation of, any kind of preemptive, subscription or similar rights.
     3.4 Authority; No Conflict; Required Filings.
          (a) Parent has all requisite corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement, the performance of its obligations hereunder and the
consummation of the transactions contemplated hereby, have been duly authorized
by all corporate action on the part of Parent and no other corporate proceedings
are necessary.
          (b) This Agreement has been duly executed and delivered by Parent and
constitutes a valid and binding obligation of Parent, enforceable against each
of them in accordance with its terms, subject only to the Equitable Exceptions.
          (c) The execution and delivery of this Agreement do not, the
performance by Parent of its obligations hereunder and the consummation of the
transactions contemplated hereby will not, conflict with or result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to a loss of a material benefit, or require the consent of any
Person, or result in the creation of any Liens in or upon any of the properties
or other assets of Parent or any of its Subsidiaries under any provision of:
(i) the Certificate of Incorporation, Bylaws or other equivalent organizational
documents of Parent or any of its Subsidiaries; (ii) subject to the governmental
filings and other matters referred to in paragraph (d) below, any (A) permit,
license, franchise, statute, law, ordinance or regulation or (B) judgment,
decree or order, in each case applicable to Parent or any of its Subsidiaries,
or by which any of their respective properties or assets may be bound or
affected; or (iii) any loan or credit agreement, note, bond, mortgage,
indenture, contract, agreement, lease or other instrument or obligation to which
Parent or any of its Subsidiaries is a party or by which any of their respective
properties or assets may be bound or affected, except, in the case of clauses
(ii) or (iii) above, for any such conflicts, violations, defaults or other
occurrences, if any, that could not, individually or in the aggregate,
reasonably be expected to result in a Parent Material Adverse Effect or impair
in any material respect the ability of the Parties to consummate the
transactions contemplated hereby on a timely basis.
          (d) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority is required by or with
respect to Parent or its Subsidiaries in connection with the execution and
delivery of this Agreement or the

18



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby except for: (i) compliance
with any applicable requirements under the Securities Act; (ii) compliance with
any applicable requirements under the Exchange Act; (iii) compliance with any
applicable state securities, takeover or so-called “Blue Sky” Laws; (iv)
compliance with any applicable requirements of any exchange on which the Parent
Common Stock is traded; and (vi) such consents, approvals, orders or
authorizations, or registrations, declarations or filings which if not obtained
or made, could not reasonably be expected to result in a Parent Material Adverse
Effect.
     3.5 SEC Filings; Financial Statements.
          (a) Parent has timely filed all forms, reports and documents required
to be filed by Parent with the SEC since January 1, 2004, including, without
limitation, all exhibits required to be filed therewith, and has made available
to the Company true, complete and correct copies of all of the same so filed
(including any forms, reports and documents filed after the date hereof, the
“Parent SEC Reports”), other than the unredacted version of documents for which
confidential treatment has been granted by the SEC or for which such treatment
has been applied and is pending. The Parent SEC Reports: (i) at the time filed
complied (or will comply when filed, as the case may be) in all material
respects with the applicable requirements of the Securities Act and/or the
Exchange Act; and (ii) did not at the time they were filed (or, if later filed,
amended or superseded, then on the date of such later filing) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements contained therein,
in the light of the circumstances under which they were made, not misleading.
          (b) Each of the consolidated financial statements (including, in each
case, any related notes thereto) contained in the Parent SEC Reports
(collectively, the “Parent Financial Statements”), complied or will comply, as
the case may be, as to form in all material respects with the applicable
published rules and regulations of the SEC with respect thereto, was or will be
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved except as may otherwise be indicated in the notes thereto or,
in the case of unaudited interim financial statements, as permitted by Form
10-QSB promulgated by the SEC, and fairly presented or will fairly present, as
the case may be, in all material respects, the consolidated financial position
of Parent and its Subsidiaries as at the respective dates and the consolidated
results of operations and cash flows for the periods therein indicated, except,
in the case of the unaudited interim financial statements for the absence of
footnotes and normal year-end adjustments which were not and will not be
material in amount.
     3.6 Absence of Undisclosed Liabilities. Parent and its Subsidiaries do not
have any liabilities or obligations, whether fixed, contingent, accrued or
otherwise, liquidated or unliquidated and whether due or to become due, other
than: (i) liabilities reflected or reserved against on the balance sheet
contained in Parent’s Quarterly Report on Form 10-QSB (the “Parent’s Most Recent
Balance Sheet”) for the quarter ended September 30, 2005 (the “Parent’s Most
Recent Balance Sheet Date”); (ii) obligations under any Parent Material Contract
(as defined in Section 3.8); (iii) liabilities or obligations incurred since
Parent’s Most Recent Balance Sheet Date in the ordinary course of business,
consistent with past practice in both type and amount; and (iv) liabilities or
obligations not required to be reported by GAAP.

19



--------------------------------------------------------------------------------



 



     3.7 Absence of Certain Changes or Events. Since Parent’s Most Recent
Balance Sheet Date, Parent and its Subsidiaries have conducted their respective
businesses only in the ordinary course of business and there has not been any
action, event or occurrence which (i) would require disclosure in a periodic
report filed pursuant to the Exchange Act; or (ii) has had, or could reasonably
be expected to result in, a Parent Material Adverse Effect.
     3.8 Agreements, Contracts and Commitments.
          (a) Parent has made available to the Company true, complete and
correct copies of each agreement, contract or commitment that (i) is required to
be filed as an exhibit to, or otherwise incorporated by reference in, the Parent
SEC Reports pursuant to Regulation S-K; or (ii) which has been entered into by
Parent or any of its Subsidiaries since Parent’s Most Recent Balance Sheet Date
and is required to be filed by Parent with the SEC pursuant to Item 601(a)(1) of
Regulation S-K (collectively, the “Parent Material Contracts”). True, complete
and correct copies of the Parent Material Contracts have been made available to
the Company.
          (b) Neither Parent nor any of its Subsidiaries has breached, or
received in writing any claim or threat that it has breached, any of the terms
or conditions of any Parent Material Contract in such a manner as would permit
any other party thereto to cancel or terminate the same or to collect material
damages from Parent or any of its Subsidiaries.
     3.9 Compliance with Laws. Each of Parent and its Subsidiaries has at all
times complied with all federal, state, local and foreign statutes, laws and
regulations, and is not in violation of, and has not received any written claim
or notice of violation of, any such statutes, laws and regulations with respect
to the conduct of its business or the ownership and operation of its properties
and other assets, except for such instances of non-compliance or violation, if
any, which could not reasonably be expected to result in a Parent Material
Adverse Effect.
     3.10 Litigation. There is no suit, action, arbitration, claim, governmental
or other proceeding before any Governmental Authority pending or, to the
knowledge of Parent, threatened, against Parent or any of its Subsidiaries.
     3.11 Tax Matters. Neither Parent nor, to the knowledge of Parent, any of
its Affiliates, knows of any fact or has taken or agreed to take any action,
failed to take any action or is aware of any fact or circumstance, that could
reasonably be expected to prevent the transactions contemplated hereby from
constituting a reorganization within the meaning of Section 351 of the Code.
     3.12 Brokers. No broker, financial advisor, investment banker or other
Person is entitled to any fee, commission or expense reimbursement in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Parent.
     3.13 Certain Business Practices. To the knowledge of the Parent, neither it
nor any director, officer, employee or agent of the Parent has (i) used any
Parent funds for unlawful contributions, gifts, entertainment or other unlawful
payments relating to political activity; (ii) made any unlawful payment of
Parent funds to any foreign or domestic government official or employee or to
any foreign or domestic political party or campaign or violated any provision of

20



--------------------------------------------------------------------------------



 



the Foreign Corrupt Practices Act of 1977, as amended; or (iii) made any other
unlawful payment utilizing Parent funds.
     3.14 Disclosure. None of the representations or warranties of Parent
contained herein, none of the information contained in the Parent Disclosure
Schedule referred to in this Article III, and none of the other information or
documents furnished or to be furnished to the Company or pursuant to the terms
of this Agreement, is false or misleading in any material respect or omits to
state a fact herein or therein necessary to make the statements herein or
therein not misleading in any material respect.
     3.15 Environmental Matters.
          (a) To the knowledge of the Parent it is in compliance in all material
respects with all Environmental Laws, which compliance includes, without
limitation, the possession by the Parent of all permits required under all
applicable Environmental Laws, and compliance in all material respects with the
terms and conditions thereof.
          (b) The Parent has not received any written communication, whether
from a Governmental Authority or other Person, that alleges that the Parent is
not in full compliance with any Environmental Laws or any Material Permit
required under any applicable Environmental Law, or that it is responsible (or
potentially responsible) for the cleanup of any Materials of Environmental
Concern at, on or beneath its facilities or at, on or beneath any land adjacent
thereto, and there are no conditions existing at such facilities that could
reasonably be expected to prevent or interfere with such full compliance in the
future.
          (c) To the knowledge of the Parent there are no past or present facts,
circumstances or conditions, including, without limitation, the release of any
Materials of Environmental Concern that could reasonably be expected to result
in a claim against the Parent or its Subsidiaries under any Environmental Law.
          (d) The Parent is not the subject of any federal, state, local,
foreign or private litigation or proceedings involving a demand for damages or
other potential liability with respect to any alleged violations of
Environmental Laws.
     3.16 Interested Party Transactions. Except as disclosed in Section 3.16 of
the Parent Disclosure Schedule, during the past two years, no event has occurred
that would be required to be reported by the Parent as a Certain Relationship or
Related Transaction pursuant to Item 404 of Regulation S-K that is not so
reported.

21



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDUCT OF BUSINESS PENDING THE CLOSING
     4.1 Conduct of Business of the Company Pending the Closing. The Company
covenants and agrees that, between the date hereof and the earlier to occur of
the Closing or such earlier time as this Agreement is terminated in accordance
with Article IX (such period being hereinafter referred to as the “Interim
Period”), except as expressly required by this Agreement or unless Parent shall
otherwise consent in writing, which consent shall not be unreasonably withheld,
conditioned or delayed, the Company: (i) shall conduct its business only in the
ordinary course of business, consistent with past practice and according to the
plans and budgets previously delivered to Parent; (ii) shall not take any
action, or fail to take any action, except in the ordinary course of business,
consistent with past practice; and (iii) shall use their reasonable best efforts
to preserve intact their business organization, properties and assets, keep
available the services of their officers, employees and consultants, maintain in
effect all Company Material Contracts and preserve their relationships,
customers, licensees, suppliers and other Persons with which they have business
relations. By way of amplification and not limitation, except as expressly
permitted by this Agreement, neither the Company nor its Subsidiaries shall,
during the Interim Period, directly or indirectly, do any of the following
without the prior written consent of Parent:
               (i) amend its Certificate of Formation, Operating Agreement or
other equivalent organizational documents, or otherwise alter its corporate
structure through merger, liquidation, reorganization or otherwise;
               (ii) issue, transfer, pledge or encumber any shares of capital
stock, membership interest, percentage interest of any class, or any options,
warrants, convertible securities or other rights of any kind to acquire any
shares of capital stock, membership interest, percentage interest, or any other
ownership interest of the Company or its Subsidiaries;
               (iii) redeem, repurchase or otherwise acquire, directly or
indirectly, any shares of capital stock, membership interest, percentage
interest or other ownership interest of the Company.
               (iv) except for the lease of a new building for its operations,
transfer, lease, license, mortgage, pledge, encumber or incur or assume any Lien
on any properties, facilities, equipment or other tangible or intangible assets.
               (v) declare, set aside or pay any dividend or other distribution
in respect of any of its capital stock, membership interests, percentage
interests or other equity interests;
               (vi) split, combine or reclassify any shares of its capital
stock, membership interests, percentage interests or other securities or equity
interests, or issue any other securities in respect of, in lieu of or in
substitution for shares of its capital stock or equity interests;

22



--------------------------------------------------------------------------------



 



               (vii) acquire (by merger, consolidation, acquisition of stock or
assets or otherwise) any Person;
               (viii) incur indebtedness for borrowed money or issue debt
securities or assume, guarantee or endorse or become responsible for the
obligations of any Person, or make any loans, advances or enter into any
financial commitments, except as otherwise permitted under any loan or credit
agreement to which the Company is a party as of the date of this Agreement;
               (ix) authorize any capital expenditure in excess of $25,000
individually or $100,000 in the aggregate;
               (x) take or permit to be taken any action to: (A) increase
employee compensation or grant any severance or termination compensation, except
in accordance with agreements entered into prior to the date of this Agreement
or otherwise in the ordinary course of business consistent with past practice;
(B) enter into any collective bargaining agreement; (C) hire or terminate any
employees, independent contractors or consultants, having a total salary or
severance package that is individually in excess of $50,000, or that
collectively is in excess of $150,000 per year; or (D) establish, adopt, enter
into or amend in any material respect any bonus, profit sharing, thrift,
compensation, stock option, restricted stock, pension, retirement, deferred
compensation, employment, termination, severance or other plan, trust, fund,
policy, agreement or arrangement for the benefit of any of its directors,
officers or employees, except in accordance with the provisions of Section 1.10
of this Agreement;
               (xi) change any accounting policies or procedures unless required
by statutory accounting principles or GAAP;
               (xii) take any action that (without regard to any action taken,
or agreed to be taken, by Parent or any of its Affiliates) could be considered
reasonably likely to prevent the transactions contemplated by this Agreement
from qualifying as a reorganization within the meaning of Section 351 of the
Code;
               (xiii) fail to make any expenditures that are necessary and
sufficient to maintain or, to the extent budgeted or consistent with the past
practice of the Company, improve the conditions of the properties, facilities
and equipment of the Company, including, without limitation, budgeted
expenditures relating to maintenance, repair and replacement;
               (xiv) take any action or fail to take any action permitted by
this Agreement if such action or failure to take action could reasonably be
expected to result in either (A) any of the representations and warranties of
the Company set forth in Article II of this Agreement becoming untrue or (B) any
of the conditions to the Closing set forth in Article VI not being satisfied; or
               (xv) authorize, recommend, propose, announce or enter into any
agreement, contract, commitment or arrangement to do any of the foregoing.

23



--------------------------------------------------------------------------------



 



     4.2 No Solicitation of Other Proposals. The Company covenants and agrees
that during the Interim Period it shall discontinue all discussions or
negotiations with other prospective third parties regarding the acquisition of
all or any substantial portion of the Company’s business, assets or securities,
and it will not, and will not permit any of its affiliates, officers, directors,
members, employees, agents or representatives to, whether directly or
indirectly, solicit or encourage (including by way of furnishing information)
any inquiries or proposals relating to, or engage in any discussions or
negotiations with respect to, the sale of all or any substantial portion of the
Company’s business, assets or securities, including any merger or consolidation,
except for inquiries or proposals from, or discussions or negotiations with, the
Parent and its authorized representatives.
ARTICLE V
ADDITIONAL AGREEMENTS
     5.1 Access to Information; Confidentiality.
          (a) Upon reasonable notice, Parent and the Company shall afford to the
officers, employees, accountants, counsel and other representatives of the other
Party reasonable access, during the Interim Period, to all its properties,
books, contracts, commitments and records and, during such period, furnish
promptly to the other Party all information concerning its business, properties
and personnel as the other Party may reasonably request. Parent and the Company
shall make available to the other the appropriate individuals for discussion of
its business, properties and personnel as the other may reasonably request. No
investigation pursuant to this Section 5.1(a) shall affect, modify or invalidate
any representations or warranties of Parent or the Company contained herein or
the conditions to the obligations of Parent or the Company hereto.
          (b) The Parties shall keep all information obtained pursuant to
Section 5.1(a) confidential and shall return all such information to the Party
requesting such return, upon their request therefor. The foregoing shall not
apply with respect to information the Party receiving such confidential
information can establish (i) is in the public domain at the time of disclosure
or which thereafter enters the public domain, through no improper action or
inaction by the receiving Party; or (ii) was known or independently developed by
or in the possession of receiving Party prior to receipt from the disclosing
Party, as evidenced by written records; or (iii) was rightfully disclosed to the
receiving Party by a third party without restriction; or (iv) is required to be
disclosed by a government agency or court order or pursuant to applicable laws
and regulations.
     5.2 Reasonable Efforts; Further Assurances.
          (a) Parent and the Company shall use their reasonable best efforts to
satisfy or cause to be satisfied all of the conditions precedent set forth in
Article VI, as applicable to each of them. Each of Party and the Company, at the
reasonable request of the other, shall execute and deliver such other
instruments and do and perform such other acts and things as may be

24



--------------------------------------------------------------------------------



 



necessary or desirable for effecting completely the consummation of the
transactions contemplated by this Agreement.
          (b) Subject to the terms and conditions hereof, the Company and Parent
agree to use their respective reasonable best efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement including, without
limitation, using their respective reasonable best efforts: (i) to obtain prior
to the Closing Date all licenses, certificates, permits, consents, approvals,
authorizations, qualifications and orders of Governmental Authorities and
parties to contracts with the Company or its Subsidiaries as are necessary for
the consummation of the transactions contemplated hereby; (ii) to effect all
necessary registrations and filings required by any Governmental Authority (in
connection with which Parent and the Company shall cooperate with each other in
connection with the making of all such registrations and filings, including,
without limitation, providing copies of all such documents to the non-filing
party and its advisors prior to the time of such filing and, if requested, will
accept all reasonable additions, deletions or changes suggested in connection
therewith); (iii) to furnish to each other such information and assistance as
reasonably may be requested in connection with the foregoing; and (iv) to lift,
rescind or mitigate the effects of any injunction, restraining order or other
ruling by a Governmental Authority adversely affecting the ability of any Party
to consummate the transactions contemplated hereby and to prevent, with respect
to any threatened or such injunction, restraining order or other such ruling,
the issuance or entry thereof.
     5.3 Reorganization.
          (a) The Company shall not knowingly take, and shall use its reasonable
best efforts not to permit any Affiliate of the Company to take, any actions
that could prevent the transactions contemplated by this Agreement from being
treated as a “reorganization” within the meaning of Section 351 of the Code.
          (b) Parent shall not knowingly take, and shall use its reasonable best
efforts not to permit any Affiliate of Parent to take, any actions that could
prevent the transactions contemplated by this Agreement from being treated as a
“reorganization” within the meaning of Section 351 of the Code.
     5.4 Notification of Certain Matters.
           (a) Each of the Company and Parent shall give prompt notice to the
other of the occurrence or non-occurrence of: (i) any event the occurrence, or
non-occurrence of which could reasonably be expected to result in any
representation or warranty contained in this Agreement to be untrue or
inaccurate in any material respect (or, in the case of any representation or
warranty qualified by its terms by materiality, then untrue or inaccurate in any
respect); and (ii) any failure of the Company or Parent, as the case may be, to
comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by it hereunder; provided, however,
that the delivery of any notice pursuant to this Section 5.4(a) shall not limit
or otherwise affect the remedies available hereunder to the Party receiving such
notice.

25



--------------------------------------------------------------------------------



 



          (b) Each of the Company and Parent shall give prompt notice to the
other of: (i) any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement; (ii) any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement; (iii) any litigation, relating to
or involving or otherwise affecting the Company or its Subsidiaries or Parent
that relates to the transactions contemplated by this Agreement; (iv) the
occurrence of a default or event that, with notice or lapse of time or both,
will become a default under a Company Material Contract; and (v) any change that
would be considered reasonably likely to result in a Company or Parent Material
Adverse Effect, as the case may be, or is likely to impair in any material
respect the ability of either Parent or the Company to consummate the
transactions contemplated by this Agreement.
     5.5 Public Announcements. Except as otherwise required by applicable law,
or as provided elsewhere herein, prior to the Closing or the earlier termination
of this Agreement pursuant to Article VIII, neither the Company nor Parent
shall, nor shall permit any of their respective Subsidiaries to, issue or cause
the publication of any press release or other public announcement with respect
to the transactions contemplated by this Agreement without the consent of the
other Party, which consent shall not be unreasonably withheld, conditioned or
delayed.
     5.6 Interim Financial Statements. As promptly as possible following the
last day of each fiscal month end after the date hereof until the Closing Date,
and in any event within 20 days after the end of each such fiscal month end, the
Company shall deliver to Parent the consolidated balance sheet of the Company
and the related consolidated statements of income, changes in stockholders’
equity and cash flows of the Company for the one-month period then ended and for
the period then ended since the Most Recent Balance Sheet Date (collectively,
the “Interim Financial Statements”). The Interim Financial Statements shall be
prepared so as to present fairly, in all material respects, the consolidated
financial condition, retained earnings, assets and liabilities of the Company as
of the date thereof and the combined and combining results of operations and
cash flows of the Company for the periods covered thereby in conformity with
GAAP.
     5.7 Parent SEC Filings. Between the date hereof and the Closing Date, the
Company shall cooperate with the Parent in connection with the preparation and
filing of, and provide to the Parent for inclusion or incorporation by reference
in, any reports, filings, schedules or registration statements (including any
prospectus contained in any such registration statement) to be filed by the
Parent with the SEC (the “Parent Filings”). Without limiting the foregoing, the
Company shall take all commercially reasonable actions requested by the Parent
to enable the Parent to include or incorporate by reference in the Parent
Filings any financial statements of the Company and any auditors’ report
thereon.
ARTICLE VI
CONDITIONS OF CLOSING
     6.1 Conditions to Obligation of Each Party to Effect the Closing. The
obligations of each Party to consummate the transactions contemplated hereby
shall be subject to the

26



--------------------------------------------------------------------------------



 



satisfaction at or prior to the Closing of the following conditions, any of
which may be waived in writing by the Party entitled to the benefit thereof, in
whole or in part, to the extent permitted by the applicable law:
          (a) No Injunctions or Restraints; Illegality. No temporary restraining
order, preliminary or permanent injunction or other order (whether temporary,
preliminary or permanent) issued by any court of competent jurisdiction, or
other legal restraint or prohibition shall be in effect which prevents the
consummation of the transactions contemplated hereby on substantially identical
terms and conferring upon Parent substantially all the rights and benefits as
contemplated herein, nor shall any proceeding brought by any Governmental
Authority, domestic or foreign, seeking any of the foregoing be pending, and
there shall not be any action taken, or any law, regulation or order enacted,
entered, enforced or deemed applicable to transactions contemplated hereby,
which makes the consummation of the transactions contemplated hereby on
substantially identical terms and conferring upon Parent substantially all the
rights and benefits as contemplated herein illegal; and
          (b) Filing and Licensing Requirements. All applicable federal and
state filing and licensing requirements related to or in connection with the
transactions contemplated hereby shall have been satisfied and all applicable
federal and state regulatory approvals required to consummate the transactions
contemplated hereby shall have been received.
     6.2 Additional Conditions to Obligations of Parent. The obligations of
Parent to effect the transactions contemplated hereby are also subject to the
following conditions, any and all of which may be waived by Parent, in whole or
in part, to the extent permitted by the applicable law:
          (a) Representations and Warranties. The representations and warranties
of the Company contained in Article II shall be true, complete and correct in
all material respects on and as of the Closing, with the same force and effect
as if made on and as of the Closing, except for those (x) representations and
warranties that are qualified by materiality, which representations and
warranties shall be true, complete and correct in all respects and
(y) representations and warranties which address matters only as of a particular
date;
          (b) Agreements and Covenants. The Company shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing;
          (c) Third Party Consents. Parent shall have received evidence, in form
and substance reasonably satisfactory to it, that those approvals of
Governmental Authorities and other third parties described in Sections 2.4(c)
and 2.4(d) (or not described in Sections 2.4(c) and 2.4(d) of the Company
Disclosure Schedule but required to be so described) have been obtained, except
where the failure to have been obtained, either individually or in the
aggregate, has not had and could not reasonably be expected to result in a
Company Material Adverse Effect;
          (d) No Dissenters’ Rights. As of the Closing, no dissenters’ rights
under the DLLCA, the operating agreement of the Company or otherwise shall have
been asserted by any member of the Company;

27



--------------------------------------------------------------------------------



 



          (e) Officer’s Certificate. The Company shall have delivered to Parent
a certificate, signed by the chief executive officer of the Company, to the
effect that each of the conditions specified in clauses (a) through (b) and
clauses (g), (i) (j), and (q) of this Section 6.2 are satisfied in all respects;
          (f) Intentionally Left Blank.
          (g) No Material Adverse Effect. From and after the date hereof, there
shall not have occurred any event or occurrence and no circumstance shall exist
which, alone or together with any one or more other events, circumstances or
occurrences has had, is having or could reasonably be expected to result in a
Company Material Adverse Effect;
          (h) Due Diligence. Parent shall have completed a due diligence
investigation of the Company’s business, assets and liabilities, the scope and
results of which shall be satisfactory to Parent in its sole discretion;
          (i) Company Options; Warrants. Except for the Management Options, all
Company Options shall have expired, terminated or have been exercised. The
Company shall have delivered a certificate of its chief executive officer to
Parent confirming that, other than the Management Options and the Company
Warrants, all outstanding options, warrants, and other derivative securities
entitling any person to acquire any interest in the Company have been cancelled.
The Management Options and the Company Warrants, shall become options and
warrants to acquire shares of Parent Common Stock in accordance with Section 1.6
hereof.
          (j) Satisfaction of Indebtedness. The Company shall have delivered a
certificate of its chief executive officer to Parent confirming that the Company
has paid and converted all existing convertible indebtedness and has no
indebtedness to any third party or officer, director, member of employee of the
Company, except for the Scheduled Indebtedness.
          (k) Termination of Operating Agreement. The Second Amended and
Restated Operating Agreement or any other limited liability company operating
agreement of the Company in effect at the Closing shall be terminated and of no
further force or effect.
          (l) Termination of Stifel, Nicolaus & Company Engagement Letter. The
engagement letter by and between the Company and Stifel, Nicolaus & Company,
dated February 21, 2000, shall be terminated and of no further force or effect.
          (m) Letters of Transmittal. All of the members of the Company shall
have delivered letters of transmittal to Parent.
          (n) Trinad Indebtedness. The Company shall have paid to Trinad Capital
Master Fund all amounts due and owing to Trinad Capital Master Fund as of the
Closing Date, provided, that the September 20, 2004 Senior Secured Promissory
Note issued by the Company to Trinad Capital, LP shall be amended such that,
among other things, the maturity date of such note shall be extended to the
earlier of (i) January 30, 2007, or (ii) the date that the Company completes a
financing that results in gross proceeds to the Company (or Parent) of not less
than $2,000,000.

28



--------------------------------------------------------------------------------



 



          (o) Parent Filings. Parent shall have received all information from
the Company, including any financial statements of the Company, audited or
otherwise, necessary for Parent to comply with its reporting obligations under
the Exchange Act, including, but not limited, to, all information necessary to
file a completed Form 8-K required to be filed in connection with the
consummation of the transactions contemplated by this Agreement.
          (p) Legal Opinion. Parent shall have received a legal opinion from
Fennemore Craig, P.C., in the form attached hereto as Exhibit A.
          (q) Contribution of Assets/Credit Agreement. ProLink, Inc. (“ProLink
Shell”) and/or any members of the Company that own any of the former assets of
ProLink Shell (consisting of residual rights in equipment located on golf
courses and the intellectual property) (the “ProLink Assets”) shall have
transferred the ProLink Assets to the Company and the Company shall have
delivered a certificate of its chief executive officer to Parent confirming that
the ProLink Assets have been transferred to the Company.
          (r) Other Deliveries. Parent shall have received such other
certificates and instruments (including without limitation certificates of good
standing of the Company and its Subsidiaries in their jurisdiction of
organization and the various foreign jurisdictions in which they are qualified,
certified charter documents, certificates as to the incumbency of officers and
the adoption of authorizing resolutions) as it shall reasonably request in
connection with the Closing.
          (s) Exercise of Preferred Stock. The holders of the Series B
Convertible Preferred Stock of Parent shall have exercised and have been paid at
Closing amounts that they elect to receive pursuant to their “cash-out” election
as set forth in the Certificate of Designation, Preferences and Rights of
Series B Convertible Preferred Stock of Parent. Simultaneous with Closing and
the payment described above, the shares of the Series B Convertible Preferred
Stock of Parent shall be cancelled.
          (t) Termination of Fisher Consulting Agreement. The Consulting
Agreement, dated August 1, 2005, between the Company and Steven D. Fisher shall
have been terminated and of no further force or effect.
     6.3 Additional Conditions to Obligations of the Company. The obligation of
the Company to effect the transactions contemplated by this Agreement is also
subject to the following conditions, any and all of which may be waived by the
Company, in whole or in part, to the extent permitted by the applicable law:
          (a) Representations and Warranties. The representations and warranties
of Parent contained Article III shall be true, complete and correct in all
material respects as of when made and on and as of the Closing, except for those
(i) representations and warranties that are qualified by materiality, which
representations and warranties shall be true, complete and correct in all
respects; and (ii) representations and warranties which address matters only as
of a particular date, which representations and warranties shall be true,
complete and correct on and as of such particular date, with the same force and
effect as if made on and as of the Closing;

29



--------------------------------------------------------------------------------



 



          (b) Agreements and Covenants. Parent shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by them on or prior to the Closing,
except for any failure to perform or comply with such agreements and covenants
which would not, individually or in the aggregate, reasonably be expected to
have a Parent Material Adverse Effect;
          (c) Officer’s Certificate. Parent shall have delivered to the Company
a certificate, signed by the chief executive officer of Parent, to the effect
that each of the conditions specified in clauses (a) through (b) of this
Section 6.3 is satisfied in all respects.
          (d) Due Diligence. The Company shall have completed a due diligence
investigation of Parent’s business, assets and liabilities, the scope and
results of which shall be satisfactory to the Company in its sole discretion.
          (e) Legal Opinion. The Company shall have received a legal opinion
from Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., in the form attached
hereto as Exhibit B.
          (f) Cash Balance. The Parent shall have cash and marketable securities
balance of no less than $4,000,000 (before payment of the redemption of the
Series B Convertible Preferred Stock as identified in Section 6.2(s)).
          (g) Termination of Trinad Management Agreement. The Management
Agreement, dated September 29, 2004, as amended and restated, between Parent and
Trinad Capital, L.P. shall have been terminated and of no further force or
effect.
ARTICLE VII
SURVIVAL
     7.1 Survival. The representations and warranties in this Agreement shall
not survive the Closing and the consummation of the transactions contemplated
hereby; provided, however, this Section 7.1 shall in no way limit any covenant
or agreement of the parties which by its terms contemplates performance after
the Closing.
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
     8.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing,
notwithstanding approval thereof by the members of the Company:
          (a) by mutual written consent of the Company and Parent;
          (b) by either Parent or the Company if the transactions contemplated
hereby shall not have been consummated on or before December 31, 2005; provided,
however, that the right to terminate this Agreement under this Section 8.1(b)
shall not be available to a Party

30



--------------------------------------------------------------------------------



 



whose failure to fulfill any material obligation under this Agreement has been
the cause of, or resulted in, the failure of the transactions contemplated
hereby to have been consummated on or before such date;
          (c) by either Parent or the Company, if a Governmental Authority shall
have issued an order or taken any other action, in each case, which has become
final and non-appealable and which restrains, enjoins or otherwise prohibits the
transactions contemplated hereby;
          (d) by Parent, if Parent is not in material breach of its obligations
or representations and warranties under this Agreement, and if (i) at any time
any of the representations and warranties of the Company herein are or become
untrue or inaccurate such that Section 6.2(a) would not be satisfied (treating
such time as if it were the Closing for purposes of this Section 8.1(d)); (ii)
there has been a breach on the part of the Company of any of its covenants or
agreements contained in this Agreement such that Section 6.2(b) will not be
satisfied (treating such time as if it were the Closing for purposes of this
Section 8.1(d)), and, in both case (i) and case (ii), such breach (if curable)
has not been cured within fifteen (15) days after notice thereof to the Company;
or (iii); a condition specified in Section 6.1 or 6.2 will not be satisfied and
no additional time will be able to cure such failure; or
          (e) by the Company, if it is not in material breach of its
obligations, representations and warranties under this Agreement, and if (i) at
any time the representations and warranties of Parent herein become untrue or
inaccurate such that Section 6.3(a) would not be satisfied (treating such time
as if it were the Closing for purposes of this Section 8.1(e)); (ii) there has
been a breach on the part of Parent of any of its covenants or agreements
contained in this Agreement such that Section 6.3(b) would not be satisfied
(treating such time as if it were the Closing for purposes of this
Section 8.1(e)), and, in both case (i) and case (ii), such breach (if curable)
has not been cured within fifteen (15) days after notice thereof to Parent; or
(iii) a condition specified in Section 6.1 or 6.3 will not be satisfied and no
additional time will be able to cure such failure.
     8.2 Effect of Termination. Except as provided in this Section 8.2, in the
event of the termination of this Agreement pursuant to Section 8.1, this
Agreement (other than this Section 8.2 and Sections 5.1(b), 5.5, 8.3 and
Article IX, each of which shall survive such termination) will forthwith become
void, and there will be no liability on the part of Parent or the Company or any
of their respective officers or directors to the other and all rights and
obligations of any Party will cease, except that nothing herein will relieve any
Party from liability for any breach, prior to termination of this Agreement in
accordance with its terms, of any representation, warranty, covenant or
agreement contained in this Agreement.
     8.3 Fees and Expenses. All fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
Party incurring such fees and expenses, whether or not the transactions
contemplated hereby are consummated.
     8.4 Amendment. This Agreement may be amended by the Parties by action taken
by or on behalf of their respective Boards of Directors at any time prior to the
Closing subject to the

31



--------------------------------------------------------------------------------



 



DGCL and the DLLCA or the operating agreement of the Company. This Agreement may
not be amended except by an instrument in writing signed by all of the Parties.
     8.5 Waiver. At any time prior to the Closing, any Party may extend the time
for the performance of any of the obligations or other acts required hereunder,
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto and waive compliance with any of the
agreements or conditions contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument signed by the Party to be bound
thereby.
ARTICLE IX
GENERAL PROVISIONS
     9.1 Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by nationally-recognized overnight courier or by registered or certified
mail, postage prepaid, return receipt requested, or by electronic mail, with a
copy thereof to be delivered by mail (as aforesaid) within 24 hours of such
electronic mail, or by telecopier, with confirmation as provided above addressed
as follows:

         
 
  (a)   If to Parent:
 
       
 
      AMALGAMATED TECHNOLOGIES, INC.
 
      c/o Trinad Capital, LP
 
      2121 Avenue of the Stars, Suite 1650
 
      Los Angeles, CA 90067
 
      Telecopier: 310-277-2741
 
      E-Mail: jwolf@trinadcapital.com
 
      Attention: Jay Wolf
 
       
 
      With copies to:
 
       
 
      Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
 
      Chrysler Center
 
      666 Third Avenue, 25th Floor
 
      New York, New York 10017
 
      Telecopier: (212) 935-3115
 
      E-Mail: krkoch@mintz.com
 
      Attention: Kenneth R. Koch, Esq.
 
       
 
  (b)   If to the Company:
 
       
 
      PROLINK SOLUTIONS, LLC
 
      7970 South Kyrene Road
 
      Tempe, Arizona 85284
 
      Telecopier: (480) 961-8537
 
      E-Mail: dgomez@goprolink.com
 
      Attention: General Counsel

32



--------------------------------------------------------------------------------



 



or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. All such notices
or communications shall be deemed to be received (i) in the case of personal
delivery, on the date of such delivery; (ii) in the case of
nationally-recognized overnight courier, on the next Business Day after the date
when sent; (iii) in the case of facsimile transmission or telecopier or
electronic mail, upon confirmed receipt; and (iv) in the case of mailing, on the
third Business Day following the date on which the piece of mail containing such
communication was posted.
     9.2 Interpretation. When a reference is made in this Agreement to Sections,
subsections, Schedules or Exhibits, such reference shall be to a Section,
subsection, Schedule or Exhibit to this Agreement unless otherwise indicated.
The words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation.” The word “herein”
and similar references mean, except where a specific Section or Article
reference is expressly indicated, the entire Agreement rather than any specific
Section or Article. The table of contents and the headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
     9.3 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
     9.4 Entire Agreement. This Agreement (including all exhibits and schedules
hereto), and other documents and instruments delivered in connection herewith
constitute the entire agreement and supersede all prior agreements and
undertakings, both written and oral, among the Parties with respect to the
subject matter hereof.
     9.5 Assignment. This Agreement shall not be assigned by operation of law or
otherwise, except that Parent may assign all or any of its rights hereunder to
any Affiliate, provided that no such assignment shall relieve Parent of its
obligations hereunder.
     9.6 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement; provided, however, that the provisions of Article I with respect to
the Contribution Consideration and board of directors of the Company are
intended for the benefit of the persons so identified.

33



--------------------------------------------------------------------------------



 



     9.7 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any Party in the exercise of any right hereunder will
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor will any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive to, and not exclusive of, any rights or
remedies otherwise available.
     9.8 Governing Law; Enforcement.
          (a) This Agreement and the rights and duties of the Parties hereunder
shall be governed by, and construed in accordance with, the law of the State of
Delaware (exclusive of conflict of law principles).
          (b) The Parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in the state courts in the State of Delaware, this being in
addition to any other remedy to which they are entitled at law or in equity. In
addition, each of the Parties: (i) consents to submit itself to the personal
jurisdiction of the state courts of the State of Delaware in the event any
dispute arises out of this Agreement or any transaction contemplated hereby;
(ii) agrees that it will not attempt to deny or defeat personal jurisdiction by
motion or other request for leave from any such court; (iii) waives any right to
trial by jury with respect to any action related to or arising out of this
Agreement or any transaction contemplated hereby; (iv) consents to service of
process by delivery pursuant to Section 9.1 hereof; and (v) irrevocably and
unconditionally waives (and agrees not to plead or claim) any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in any Delaware State court or any
Federal Court of the United States of America sitting in the State of Delaware.
     9.9 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent and the Company have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

            AMALGAMATED TECHNOLOGIES, INC.
      By:   /s/  Robert Ellin        Name:   Robert Ellin        Title:  
President and Chief Financial Officer     

            PROLINK SOLUTIONS, LLC
      By:   /s/  Lawrence Bain        Name:   Lawrence Bain        Title:  
President and Chief Executive Officer     

 